DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 5597771, in view of Yao et al. “Ceria in Automotive Exhaust Catalysts”. 
Regarding claim 1, Hu teaches a layered catalyst that is three-way conversion catalyst for exhaust gas treatment (Abstract). The reference teaches a first layer and a second layer where the second layer is on top of the first layer (Col. 7 lines 44-49). The first layer comprises palladium (Col. 8 lines 51). The second layer comprises rhodium (Col. 9 line 10). The reference discloses embodiments where both layers have different supports (Col. 9, line 60). In one embodiment, the first support can be selected as alumina-ceria (Col. 9 line 66). The support of the second support is ceria or a composite of ceria-zirconia (Col. 9, line 35) which is an inorganic oxide. 
The difference between the invention of Hu and that of claim 1 is that claim 1 requires the cerium in the cerium-aluminum composite oxide, of the lower layer, to be uniformly distributed in the composite in an amount of 3-60%. The reference of Hu clarifies that ceria in the first layer is present in an amount of up to at least 15wt.% (Col. 13, line 61 thru Col. 14 line 4) but does not disclose the amount of ceria present in the composite. 
Yao et al. explores the oxygen storage capacities of Cerium oxides in relation to various parameters such as, temperature, pressure and concentration of CeO2 on Al2O3 (Abstract). The reference shows one study where 21.6% CeO2/Al2O3 shows 
At the time of filing it would have been obvious to use the composite of Yao with 21.6% CeO2 in the Ce-Al composite oxide of Hu. One would be motivated to do so because this amount provides greater uptake compared to decreasing amounts of Ce on the Ce-Al composite oxide, as taught by Yao Fig. 3. The oxygen storage capacity is critical to the field of exhaust gas reduction because the more readily an oxygen storage component undergoes oxidation-reduction cycles, the more oxygen for H2, CO and HC oxidation it can provide, in the fuel rich region. In the fuel lean region, the reduced state of the component can remove oxygen from the gas phase from the exhaust gas (See Yao Pg. #254, left column last paragraph). 
Regarding claims 3 and 6, one of ordinary skill in the art would have found it obvious that the modified catalyst of Hu in view of Yao would perform the same way if exposed to the diffraction measurement of the claim because the catalyst rendered obvious is the same. The impregnation technique for manufacturing the catalyst (See Hu Col. 22 Example 1A impregnating palladium precursor into the oxide base) will form some palladium composites with the alumina-ceria base. 

Regarding claim 9, the reference of Hu teaches a ratio of 0.3 (0.6/2 g/in3 See Col. 10 line 54 and line 58).
Regarding claim 11, the reference of Hu teaches a diameter of 15 microns (Col 14. Iine 28). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 5597771, in view of Yao et al. “Ceria in Automotive Exhaust Catalysts” and further in view of Chen US 20070014705.
Regarding claim 10, the Hu reference does not specifically teach phosphorous being present in the gas treated by the catalyst. 	Chen et al. recognizes phosphorous oxides as a poisonous component of exhaust gas which needs to be treated (Para [0013]).  The reference recognizes refractory oxides, such as alumina and ceria, in the base to be effective against capturing phosphorous (Para [0035]).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6 and 8-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claims 4 and 5, there is no teaching or suggestion from the prior art to use an aluminum-cerium-palladium composite of the formula AlxCeyPdz where x=9-1, y=5-1 and z=7-1. This composite is required by claim 4. Claim 5 requires this composite where x=5, y=1.7 and Pd=3.3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857.  The examiner can normally be reached on M-F; 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736